t c memo united_states tax_court alan r pinn and toni a pinn petitioners v commissioner of internal revenue respondent david r pinn and diane pinn petitioners v commissioner of internal revenue respondent docket nos filed date jerold a reiton aaron m valanti and christian e picone for petitioners jason w anderson david s weiner and angela b friedman for respondent we consolidated alan r pinn and toni a pinn v commissioner docket no and david r pinn and diane pinn v commissioner docket no for trial briefing and opinion memorandum findings_of_fact and opinion holmes judge alan and david pinn borrowed money from a welfare_benefit_fund in and and haven’t paid it all back the commissioner says they should have reported cancellation-of-debt cod income for when the fund listed the loans as in default on an information_return that it filed with the federal government the pinns and the lender disagree arguing that the loans remain in force and are fully collateralized findings_of_fact i beginnings and businesses the pinn brothers started out as high-school teachers in the santa clara valley south of san francisco the pay wasn’t great so they decided to supplement their income with summer projects one summer they headed up to lake tahoe to build and sell a cabin to their great amazement and with the help of low-cost student labor their profit on the sale was greater than their yearly teaching salaries the next summer they built another cabin and succeeded again their success led them to abandon teaching and pursue homebuilding full time within seven years the brothers were building houses a year and over the last years the company they founded has built big_number homes the pinns also stitched together a number of different business entities pinn brothers construction inc pbc which builds the homes bws inc bws which repairs pbc-built homes that are subject_to an implied warranty development sales concepts inc dsc which markets homes built by pbc white oaks investors inc which provides warranties for certain homes and insulates pbc from liability and pfeiffer ranch investors inc which owns the land on which pbc builds with the exception of pfeiffer ranch which implemented an employee stock-ownership plan each corporation’s shares were quartered among alan david and their wives alan was president and david was vice president of each company until when alan’s son greg became president of all the companies the various entities had a total of about employees in about of california courts created an implied warranty that new buildings are designed and constructed in a reasonably workmanlike manner pollard v saxe yolles dev co p 2d cal although the statute_of_limitations for claims involving construction defects varies depending upon the nature of the claim or defect no claim for breach of an implied warranty can be brought against a builder if more than ten years has passed since the substantial completion of the project see cal civ proc code sec_337 b west these cases involve a lot of nontax authorities our references to just plain sections are to the internal_revenue_code in effect for whom were in management with the rest out in the field actually building homes and about of all these employees worked full time although each corporation was separate from pbc payroll for all the corporations was administered through pbc under a common-paymaster agreement ii the death-benefits-only dbo plan4 in the pinns met with their accountants at crawford pimental co inc and bret petrick--an insurance expert who advised the pinns on employee- benefit plans marshall katzman one of petrick’s business associates presented a slideshow entitled american workers benefit fund the ‘419’ plan with a difference the slides outlined how the pinns could obtain preretirement if two or more related corporations employ the same individual one of the corporations can serve as the common_paymaster for all of the related corporations see sec_31_3121_s_-1 employment_tax regs this allows the group of companies to be treated as a single employer which prevents them from having to pay more in total social_security and medicare taxes than a single employer would have to pay id the firm that’s chosen to be the common_paymaster pays all employees files information and tax returns and issues forms w-2 for wages that it pays id as the name implies a death-benefits-only dbo plan gives only death_benefits to covered employees a plan refers to a welfare_benefit_fund that is governed by sec_419 and sec_419a--sections that limit the deduction employers can take for contributions made to a welfare_benefit_fund a welfare_benefit_fund is defined as a fund which is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 life_insurance through a union-sponsored welfare_benefit_fund according to the slideshow life-insurance premiums would be fully deductible to the sponsoring employer and very little current income would have to be recognized by the employee-participants the pinns liked what they heard and decided to sign pbc up a the union arrives signing up meant that pbc had to sign some kind of union contract which it did with local of the national production workers union local on date when it recognized local as the exclusive bargaining agent for its full-time office personnel as we’ve already mentioned most pbc employees were job-site laborers and many of pbc’s other employees were local operates out of oak brook illinois it is not a very large union and has had some problems see eg 161_f3d_1047 7th cir union persuaded employer to terminate employees for nonpayment of union dues without telling them of their right to object jmb inc n l r b union alleged to have improperly procured union membership professionals guards and supervisors7--all excluded as well this left very few pbc employees eligible to join local and only four actually did b the collective-bargaining agreement on or about date pbc also joined the american workers master_contract group the american workers group was an organization which represented all the employers of local members the american workers group was responsible for negotiating the master contract9 with the union and pbc as a member of the group was bound by the terms of the master_contract with respect to its four union employees the national labor relations act nlra defines a supervisor as an individual who acts as an employer to other employees he can hire give instructions to promote and fire employees who are under his leadership national labor relations act of u s c sec_152 this exclusion was clearly drafted to comport with federal labor law and to avoid any procedural hangups for example managers and supervisors cannot join unions and are not protected by the nlra see eg nlrb v yeshiva univ faculty ass’n 444_us_672 professional and nonprofessional employees also can’t be in the same union unless a majority of the professional employees vote for it u s c sec b and security guards can only be in unions with other security guards id a master_contract is a collective-bargaining agreement that describes the terms of employment for all union workers within a particular company market or industry see williston on contracts sec_55 4th ed one of the most important of those terms was the master contract’s provision for the dbo plan the master_contract stipulated that the benefits program be administered through the american workers benefit fund in accordance with the terms of the fund and the rules and regulations created thereunder the same provision appears in the later master contracts pbc signed on date date and date except that the united employee benefit fund united fund was substituted for the american workers benefit fund american fund c selection of the trust local and the american workers group had set up the american fund in date well before the pinns signed on to provide the local’s members with their purportedly bargained-for death_benefits the american fund was crafted to be a voluntary employees’ beneficiary association veba a tax-exempt_trust under sec_501 and a welfare_benefit_fund under sec_419 since pbc recognized local the american fund was supposed to administer pbc’s dbo plan as stipulated in the master_contract operating when the employee_retirement_income_security_act_of_1974 erisa pub_l_no sec_3 stat pincite current version pincite u s c sec_1002 generally applies to vebas pbc joined the american workers group but the united fund11--a purported veba trust with essentially the same terms and employer-trustee12--actually ended up administering itdollar_figure d eligibility for death_benefits the pinns were the owners of pbc and so they couldn’t join the union representing their employees--or at least the tiny fraction of their employees who had joined local but they could curiously enough share some of the benefits of union membership there was a provision in the master_contract requiring the trust14 the american fund and later the united fund to run pbc’s dbo the united fund was set up by another master-contract group the professional workers master_contract group and local of the union of needletrades industrial and textile employees the american fund and the united fund had two trustees--one appointed by the association of employers and another by the sponsoring union david fensler was the employer-trustee for both the american fund and the united fund the american fund did however at least initially administer the welfare_benefit funds sponsored by the pinns’ two other companies bwi and dsc we have no idea why pbc chose the united fund over the american fund but the switcheroo is of no consequence once the american fund merged into the united fund on date--about a year after pbc began its dbo plan but before the tax_year at issue--pbc’s possible breach of the master_contract was cured the trust refers to both the united fund and the american fund separately and collectively program according to the trust’s plan nonunion pbc employees who are designated in an appendix can also get the death_benefits but this appendix isn’t in the record what we got instead was the testimony of david fensler the fund’s trustee representing the employers that the pinns were--in addition to being pbc’s owners and managers--full-time employees who had voluntarily elected to participate in the plan finding that the pinns were eligible based only on this testimony thus depends on inference but we think it more_likely_than_not true given the exceptionally management-friendly terms of the contract between pbc through the american workers group and local and the course of conduct of everyone involved the plan refers to the dbo plan offered by the trust the terms and conditions governing the plan--described generally in a booklet known as the summary_plan_description spd --were set forth in the united employee benefit fund trust agreement summary descriptions such as the spd provide communication with beneficiaries about the plan but their statements do not themselves constitute the terms of the plan for erisa purposes cigna corp v amara ___ u s ___ 131_sct_1866 there are monthly reporting statements in the record from local that suggest two other pinn companies bws and dsc also set up dbo plans there are also documents showing that bws and dsc paid fees to the trust to administer their respective welfare_benefit funds fensler testified that both bws and dsc recognized local and were employer-participants e allotment of death_benefits under the plan the trust promises to provide death_benefits to eligible and enrolled employees in the amount agreed to by their employer to fund the death_benefits the trust buys and maintains life-insurance policies with money from the participating employer the employer also has to pay all of the trust’s costs in providing the death_benefits to its covered employees employees however become ineligible for plan benefits when their jobs end for reasons other than death or if their employer drops out of the plan18 or if the plan itself dissolvesdollar_figure pbc agreed to provide both david and alan pinn with a death_benefit equal to ten times their annual salary up to a ceiling of dollar_figure million and the trust bought enough life_insurance to fund those obligations the trust owned these policies but allowed the pinns to irrevocably designate beneficiaries of their death benefitsdollar_figure upon termination however an employee has the right to purchase the policy on his life for its current net value although an employer may not unilaterally terminate its participation in the plan it may negotiate out of it through collective bargaining all plan assets however would be distributed to currently participating employees on a pro_rata basis according to an actuarial determination of the reserves then being held to provide the benefits it’s likely the trust allowed a beneficiary designation to be irrevocable so that an employee-participant could designate a beneficiary and still have the death continued the paperwork is quite unclear the plan makes it seem as though the pinns’ beneficiaries were to receive the death_benefits directly from the trust but the life- insurance policies and annuities also list the pinns’ trusts as the beneficiaries of the life-insurance policies and annuities themselves it seems possible then--though we refrain from even guessing about its probability or consequences--that if david or alan died their beneficiaries could collect directly from the insurance_companies here’s a summary of the annuities and life-insurance policies the trust purchased for the benefit of alan pinn continued benefits excluded from his estate for federal estate-tax purposes see generally sec_2042 457_f2d_750 4th cir sec c estate_tax regs cf estate of thompson v commissioner tcmemo_1981_200 tax ct memo lexi sec_547 at rejecting taxpayer’s argument that beneficiary designation was intended to be irrevocable--and thus not an incident_of_ownership under sec_2042 --after finding that taxpayer couldn’t establish that designation was in fact irrevocable policy listed owner face value listed employer beneficiary amerita sec_1 american fund n a bws pinn ultra trust may have changed after ameritas american fund lincoln2 american fund lincoln american fund n a dollar_figure big_number lincoln united fund big_number dsc bws dsc pbc alan r toni ann pinn trust alan r toni ann pinn trust alan r toni ann pinn trust n a ameritas refers to ameritas life_insurance corp lincoln refers to lincoln benefit life co and the life-insurance policies covering david pinn policy listed owner face value listed employer beneficiary southland1 southland southland lafayette2 732u dollar_figure white oaks american fund american fund big_number united fund big_number dsc pbc american fund big_number bws lafayette 735u american fund big_number dsc pinn insurance_trust pinn insurance_trust pinn insurance_trust pinn insurance_trust since date david r pinn ultratrust pinn insurance_trust since date david r pinn ultratrust southland refers to southland life_insurance co lafayette refers to lafayette life_insurance co david fensler the employer-trustee for the trust wasn’t the best at recordkeeping and he didn’t get around to updating all of the insurance documentation to reflect united fund’s ownership of the policies until about nine years after the merger f the plan loans according to the plan the trust can provide loans to employee-participants in the event of an emergency or serious financial hardship all loans however must be secured_by a pledge of the employee-participant’s death_benefits the plan required the borrowing employee to sign a promissory loan note pledging as collateral the actuarially determined present_value of the death_benefit to which his or her beneficiary is entitled in date alan applied for a dollar_figure hardship loan and stated that his hardship was a much higher-than-anticipated tax bill the trust withdrew a total of dollar_figure from two deferred variable-annuity contracts that the trust had bought from ameritas here’s a summary of those withdrawals policy listed employer withdrawal amount cash_value before loan withdrawal cash_value on after loan was made ameritas ameritas bws dollar_figure dollar_figure dollar_figure dsc big_number big_number big_number the spd clarified that p olicy cash values may not be pledged or assigned because the participant has no right to them the trust cut alan two checks one for dollar_figure and the other for dollar_figure in date alan gave the trust a dollar_figure promissory note in exchange for the money the note gave the trust two ways to be repaid--with dollar_figure quarterly payments plu sec_1 interest22 or with a reduction in his death_benefits by the amount of the outstanding loan obligation including principal and interest if alan had stuck to the quarterly repayment schedule he would have made his final payment in date david pinn followed with a similar loan application in date and the trust sent him a dollar_figure check in april the trust got the money for david’s loan by borrowing against three life-insurance policies to finance alan’s loan the trust borrowed against the cash_value of two annuities the amounts withdrawn no longer accrued interest under the annuity_contracts therefore instead of charging interest to the trust rate ameritas the company that issued the annuities just let less interest_income accumulate reflecting the fact that there was less money in the account earning interest the trust therefore obtained the dollar_figure loan without incurring any additional costs other than the lost opportunity_costs associated with the decrease in interest_income the trust set alan’s interest rate pincite which represented the premium it was required to charge for its loans policy listed employer loan amount cash_value at time of loan cash_value in excess of loan balance pincite southland white oaks dollar_figure dollar_figure dollar_figure southland lafayette 735u dsc big_number big_number big_number bws big_number big_number big_number if the loans were outstanding when david died or the contracts were terminated the insurance_companies would keep the proceeds or reduce the cash values of the policies to make sure that they got repaid therefore to estimate the cash_value for each policy as of date we had to reduce its stated_value as listed on the policy statements by the outstanding loan balance the trust funded david’s loan with dollar_figure from southland and dollar_figure from lafayette because the trust got its financing from two different sources that had two different interest rates david executed two promissory notes instead of one in a few years after the merger of the american and united funds the trustee discovered that david pinn’s promissory notes were incorrect the trust was required to charge david pinn more in interest than what it was charged by the insurance_companies because david’s promissory notes didn’t include enough interest the trust asked david to sign new promissory notes--one for dollar_figure pincite interest and another for dollar_figure pincite interest later that year what we find odd--though perhaps the parties thought it a reformation of the paperwork to match their original deal--is that the new notes stated that they were executed on date just like the old ones if david made all the scheduled quarterly payments he would have paid back his loan by date but just as with alan’s notes david’s say that if he doesn’t repay the borrowed money within the time prescribed the trustees of the fund are instructed to deduct the unpaid principal and interest from his death_benefits we find the parties to have intended to use this language as well as other language used in the pinns’ notes to effect an assignment of the pinns’ death_benefits as security for the loans the pinns and the commissioner stipulated that the loans are valid cf todd v commissioner tcmemo_2011_123 wl at aff’d 486_fedappx_423 5th cir yet alan made only one loan payment--in and david has made none at all both parties also agree that the trust hasn’t taken any_action against the pinns to collect any missed payments iii form_5500 form_5500 annual return report of employee_benefit_plan including its schedules and attachments is used to report information about employee-benefit plans to both the irs and the department of labor both erisa and the code generally require any administrator or sponsor of an employee-benefit plan to file a form_5500 every year see sec_6058 u s c secs sec_301_6058-1 proced admin regs the trust as a large welfare plan one with or more employee- participants had to file a form_5500 for and include several schedules and attachments--one of which was schedule h financial information see u s c sec_1023 c f_r secs erisa also required the trust to hire an independent qualified_public_accountant to opine as to whether the required schedules including schedule h were presented in conformity with generally_accepted_accounting_principles and attach that opinion to the form_5500 see u s c sec_1023 c f_r secs b b this is where the happy arrangement between the pinns the local the trust and the funds began to tilt into the commissioner’s sights the independent cpa refused to sign off on the report called for by schedule h unless the trust included the loans to the pinns on part i of schedule g financial transaction schedules--a list of the plan’s loans that were either in default or uncollectible the cpa concluded that the loans were in default because the pinns had never made any loan payments though he did conclude that they were not uncollectible because they were fully secured_by the pinns’ death_benefits the trust disagreed with the independent accountant but it needed to file the form_5500 so it did list the loans on its schedule g but it also attached a document that it labeled overdue loan explanation in it the trust explained its position that the loans were neither uncollectible nor in default the schedule g loans are not in default because the collateral for each schedule g loan the participant-borrower’s death_benefit provided under the terms of the plan of benefits of the fund will provide a payment or distribution to pay the underlying schedule g loan obligation upon maturity for the same reasons the schedule g loans are not uncollectible since each schedule g loan is supported by collateral which is sufficient to repay the schedule g loan upon maturity iv the notices of deficiency for what made this a sweet deal is that the code doesn’t limit the deduction employers can take for contributions they make to a welfare_benefit_fund negotiated under a collective-bargaining agreement see sec_419adollar_figure this exception is based in part on the assumption that deductions for continued one might think that the sequence of contribution to deduction to purchase of life_insurance to tax-free receipt of loan proceeds would attract the commissioner’s attention it did pbc claimed a deduction of more than dollar_figure for its fiscal_year ending date the commissioner determined that pbc shouldn’t have taken the deduction and sent the company a notice_of_deficiency pbc didn’t contest the deficiency_notice the commissioner then shifted his gaze to the pinns in date the commissioner sent david and alan notices of deficiency for in them he increased their income by dollar_figure each for payments made by pbc to the trust covering the cost of the pinns’ life-insurance protection for dollar_figure the notices also made computational adjustments and imposed accuracy- related penalties under sec_6662 continued contributions to a fund negotiated based on a collective-bargaining agreement will not be excessive because parties to a collective-bargaining agreement are usually adverse to each other it is easy to imagine an abusive transaction where the bargaining agent for the employees acts in concert with the bargaining agent for the employer allowing many of the benefits provided to employees who are also owners to be more favorable than the benefits provided to employees who are not owners the irs figured this out too and in notice_2003_24 2003_1_cb_853 identified some purportedly collectively bargained arrangements--marketed to business owners by promoters--that not only failed to satisfy sec_419a’s requirements for deductibility but also were now classified as listed transactions we believe the commissioner got his numbers by taking the deduction he disallowed pbc and dividing it by two--asserting a dollar_figure deficiency against each pinn the pinns filed their petitions but the cases stumbled on their way to trial before the first trial date the commissioner moved for leave to amend his answers to increase the pinns’ deficiencies to more than dollar_figure each for failure to report cod income the commissioner argued that the trust’ sec_2002 form_5500 which he got only in pretrial discovery was what led him to conclude that the pinns had cod income because we found delaying the trial meant that the pinns wouldn’t suffer undue prejudice we allowed the commissioner to amend his answers the parties then settled the remaining issues leaving only the cod-income issue for us to try the commissioner has the burden_of_proof in these cases because he didn’t raise the cod-income issue until he amended his answers see rule a we consolidated the two cases and tried them in san francisco--the pinns were residents of northern california when they filed their petitions as they remain today i cancellation-of-debt income opinion the code normally treats the discharge_of_indebtedness as income sec_61 the reason is this when a taxpayer borrows money untaxed and doesn’t have to pay it all back he gets an economic benefit that resembles other income see eg 284_us_1 854_f2d_1001 7th cir aff’g 85_tc_855 our task when cod income is at issue is to answer two questions is the taxpayer off the hook for any part of the debt and if so in what year we answer the first question by looking at the facts and circumstances relating to the likelihood of payment and deciding whether some or all of the debt will never have to be repaid 88_tc_435 we look to the actions of the parties and not just what they say to gauge their intent see id pincite we do not however rely on remote possibilities or the mere hopes of those involved see 318_f3d_924 9th cir aff’g in part rev’g in part 106_tc_184 the result is a necessary fuzziness that becomes fuzzier still because the code requires taxpayers to make an annual accounting and even if a debt has clearly become uncollectible it’s not always clear exactly when we don’t require extreme precision but our cases do tell us to find some identifiable_event fixing the cod amount with certainty in the tax_year we’re examining cozzi t c pincite see also 216_f3d_537 6th cir aff’g tcmemo_1998_196 this identifiable_event doesn’t have to be a single overt act but can be any event that falls within a reasonable range of events or times we know that it will often be impossible to find one and only one event that clearly establishes the tim ing of the discharge cozzi t c pincite we now look at the facts of their case in light of those rules a likelihood that the pinns would pay back their loan sec_1 the lack of collection action the first question then is whether it’s more_likely_than_not either of the pinns will have to pay back their loans the parties are far apart the commissioner points to the trust’s lack of any collection action as proof that the debts will never have to be repaid the pinns concede the trust hasn’t taken any collection action but argue that that’s because they’re not even in default under the terms of the loans they argue that those terms gave them two equally acceptable ways to repay-- periodic_payments through or waiting till they die when the trust could collect by withholding part of their death_benefit without a default--as the loan documents define that term--the trust isn’t allowed to collect on the loans through other means but even if the loans were in default the lack of collection action would not all by itself create cod income see coburn v commissioner tcmemo_2006_118 wl at the commissioner argues that the trust had a collection policy requiring that a demand letter be mailed to a delinquent borrower and if necessary forms would be issued to borrowers who failed to comply the commissioner correctly notes that the trust sent no demand letter to either pinn in from which he concludes the trust must have intended to forgive the loans hmm there’s something to this logic a creditor’s decision not to try to collect a debt may be persuasive evidence of its cancellation especially when the creditor has a policy or custom of trying to collect its debts in a particular way or at a particular time after default but there is one problem here the trust didn’t have a settled policy for collecting on delinquent loans in the trustees did discuss whether to adopt one but never actually did we are convinced by the credible testimony of fensler and the trust’s board minutes which confirm that it just wasn’t the trust’s policy in to send demand letters therefore we don’t think the failure to send them is as significant as the commissioner argues the death_benefit as collateral the key question here is whether these loans remained fully collateralized throughout the pinns argue that the loans were and that this means the loans were not discharged the commissioner tries to undermine the foundation of their argument by alleging that the collateral was illusory because the collateral could not be death_benefits from the trust because the pinns are not legally entitled to them under the plan even if the pinns are entitled to death_benefits under the plan those benefits cannot be collateral because their entitlement to those benefits is contingent the collateral can’t be the life-insurance policies because the pinns don’t own the policies and property not owned by the debtor cannot serve as collateral and even if the policies were the trust’s collateral there is no way for the trust to use them to secure the pinns’ debts because the trust allowed them to designate beneficiaries before poking around into whether the pinns could use their death_benefits or life-insurance policies as collateral we must address whether a fully collateralized debt can be treated as discharged the answer is a familiar one in this nook of tax law--it depends cozzi t c pincite our cases do tell us that there’s no discharge if the debtor’s obligation is exchanged for services or is simply replaced with another obligation of equal or greater value caton v commissioner tcmemo_1995_80 wl at citing 499_us_573 n that’s reasonable--substituting one obligation for another doesn’t at least in many circumstances free up assets see kirby lumber co u s pincite it follows that if a reduction in the pinns’ death_benefits or capture of insurance proceeds owed in some way to them is an adequate alternative form of repayment there should be no cod income just because the pinns failed to make their quarterly payments--any more than we would find cod income only because a homeowner stopped making payments on a dollar_figure mortgage secured_by a house worth a million see eg briarpark ltd v commissioner tcmemo_1997_298 wl at aff’d 163_f3d_313 5th cir a default therefore doesn’t necessarily result in cod income we have certainly held this to be true for nonrecourse debt a nonrecourse loan is discharged when the creditor seizes the collateral and then uses it to satisfy the debtdollar_figure see eg 88_tc_984 recourse_debt can be a little different--actually seizing the collateral upon the the court also doesn’t value the collateral to determine whether there is cod income until the property is actually taken from the debtor to satisfy the obligation 461_us_300 coburn v commissioner tcmemo_2005_283 wl at n debtor’s default doesn’t necessarily extinguish the underlying liability see eg 94_tc_252 in coburn v commissioner tcmemo_2005_283 wl at we found that there was no cod income in the year the taxpayer defaulted on his recourse_debt because the lender had several years to enforce the obligation and hadn’t waived his rights to the collateral even if the trust seized the pinns’ collateral and discharged their debts it still wouldn’t create taxable cod income in caton we held that when a profit-sharing_trust offsets the amount of the taxpayer’s outstanding loan obligation against his vested-trust benefits it was a payment of the debt by the taxpayer and not a forgiveness of the debt caton wl at we therefore found the discharge of the debt to be taxable as a constructive distribution from a profit-sharing_trust under sec_402 and not cod income under sec_61 id we therefore hold that when a debt is collectible and fully secured where the fair_market_value of the collateral exceeds the loan balance default alone will not result in cod income a are the pinns entitled to a death_benefit the commissioner attacks the death-benefit-as-collateral theory by arguing that there’s no evidence in the record showing that the pinns are entitled to any death_benefits we agree that the plan documentation is a mess making it difficult to link the death_benefits to the pinns however we have found as a fact that the pinns were eligible for death_benefits and the commissioner has failed to prove otherwise b whether the death_benefit is contingent the commissioner’s next argument is that even if the pinns’ were eligible for death_benefits their rights to the death_benefits were too contingent to be a valid form of collateral we do find the benefits contingent the pinns won’t get them if pbc ceases to participate in the trust or if they stop working for pbc or if the master_contract group and local fail to renew the master agreement but the commissioner argues from this that the repayment of the loans through a set off of those benefits is highly contingent and according to the commissioner this means that they need to recognize cod income when they were scheduled to fully repay their loans but didn’t the commissioner relies on a pair of cases 81_tc_77 and 116_tc_63 in zappo the taxpayer settled with a group of investors who had lent his company money on his guarantee they agreed to forgive the loans in exchange for some cash and stock in the company the money was supposed to come from a third-party purchaser who had received certain assets from zappo’s company but zappo also gave the investors another guarantee making him secondarily liable if the third-party failed to make all the payments within five years on those facts we concluded that zappo’s liability under that agreement was highly contingent given the nature of guarantees in general we also held that there is no real continuation of indebtedness when a highly contingent obligation is substituted for true debt see zappo pincite t c pincite the very uncertainty of the highly contingent replacement obligation prevents it from reencumbering assets freed by discharge of the true debt until some indeterminable date when the contingencies are removed jelle was similar in that case a lender agreed to write off some of the taxpayers’ debt but if the taxpayers sold certain property within ten years they would have to pay back the lender all or some of the amount written off we explained that if an arrangement effects a present cancellation of debt but provides a replacement obligation the mere chance of some future repayment does not delay the recognition of cod income when the replacement liability is highly contingent or of a fundamentally different nature jelle t c pincite but we are careful to distinguish these as exceptions to a more general_rule that i f there exists only an agreement to cancel prospectively the debt is discharged not at the time the agreement is made but at the time conditions specified therein are satisfied id pincite see also seay v commissioner tcmemo_1974_ tax ct memo lexis at we conclude here that the commissioner’s timing is off either of the pinns might or might not lose his death_benefit in the future see supra p if and when that happened the benefits’ usefulness as collateral for the loan would disappear but that hadn't happened in and we don’t find that the pledge of their death_benefits to be a highly contingent replacement obligation a highly contingent replacement obligation is one where it is highly unlikely or is impossible to estimate whether and when the debt will be repaid zappo t c pincite we don’t have that here at least not during the year at issue cf todd wl at pledge of similar death_benefit could serve as security even if not proof that loan was bona_fide c ownership of the life_insurance policies the commissioner also argues that neither alan nor david had any ownership rights to the insurance policies or to their cash values the commissioner goes on to say that property owned by the creditor cannot be the debtor’s collateral though generally true we don’t even need to address this argument although the trust provided the death_benefits by purchasing insurance the trust would still be obligated to pay out the death_benefits according to the terms of the dbo plan whether or not the life-insurance policies were in place and any money that flowed directly from the insurance_companies to the pinns’ beneficiaries was to flow only in the amount that the trust authorized the amount that the trust could authorize was dictated by the terms of the dbo plan so we find that it was the death_benefits not the life-insurance policies that served as the collateral d designation of beneficiaries the commissioner also points to the fact that the pinns aren’t the beneficiaries of the life-insurance policies alleging that trust won’t be able to recoup the proceeds to satisfy their loans we disagree based on the record alone we hold that the trust through the trustee could collect the full value of the loans with a reduction of the pinns’ death_benefits the trust had endorsements delivered to the insurance_companies ensuring that the life_insurance would not be paid out without the approval of the trustee these documents also require the insurance_company to follow the trust’s determination of the beneficiaries’ rights under the plan but even if such documents were not in place we would still disagree with the commissioner a welfare_benefit fund--like the one in these cases--is considered an employee welfare_benefit_plan subject_to erisa see u s c sec_1002 defining employee benefit welfare plan as any plan fund or program established or maintained by an employer to the extent that such plan fund or program was established or is maintained for the purpose of providing for its participants or their beneficiaries through the purchase of insurance benefits in the event of death erisa requires that an ‘employee benefit plan to be established and maintained pursuant to a written instrument ’ ‘specify ing the basis on which payments are made to and from the plan ’ 555_us_285 quoting u s c sec_1102 and b erisa preempts any state law that relate s to any employee_benefit_plan u s c sec a but does not preempt state laws which regulate insurance id sec b see also ky ass’n of health_plans inc v miller 538_us_329 erisa does not preclude the assignment_or_alienation of welfare-plan benefitsdollar_figure 946_f2d_1476 9th cir and whether such benefits are assignable is left up to the free negotiations and agreement of the contracting parties 49_f3d_1460 10th cir davidowitz f 2d pincite the assignment of the pinns’ death_benefits was made pursuant to the terms of the plan erisa allows the trustee of the united fund to bring a civil_action ‘to enjoin any act or practice which violates any terms of the plan or b to obtain other appropriate equitable relief i to redress such violations or ii to enforce any terms of the plan ’ 547_us_356 quoting u s c sec a the trustee may only obtain relief under section a however if the relief sought falls within ‘those categories of relief that were typically available in equity’ before the merger of law and equitydollar_figure sereboff u s pincite quoting mertens v hewitt it does preclude the assignment of pension-plan benefits see eg 486_us_825 examples of relief typically available in equity include an injunction mandamus and restitution but not compensatory_damages 508_us_248 although--in many situations--a court of equity continued assocs 508_us_248 when a fiduciary of a plan governed by erisa seeks to impose a constructive trust or equitable lien on particular funds or property in the nonfiduciary’s possession it seeks relief of a type that has typically been available in equity id pincite quoting 534_us_204 since the united fund trustee would be seeking ‘specifically identifiable’ funds that were ‘within the possession and control’ of either the beneficiaries or the insurance_companies id pincite quoting 407_f3d_212 4th cir aff’d 547_us_356 --as opposed to simply seeking to impose personal liability for a contractual obligation to pay money id pincite quoting knudson u s pincite --we find that the trust could properly secure repayment of the loans under erisa b was there some identifiable_event in even if we were wrong in our finding that the existence of adequate collateral meant that the trust had not canceled their debts the commissioner would still need some theory--some identifiable_event --to pin that cancellation to continued did have the power to establish purely legal rights and grant legal remedies which would otherwise be beyond the scope of its authority id citation and internal quotations marks omitted the supreme court has interpreted u s c sec_1102 not to incorporate such legal remedies see id pincite the tax_year the commissioner argues that the identifiable_event was the trust’s filing of the form_5500 we agree that the identifiable_event doesn’t have to be one overt act but can be any event that falls within a reasonable range of events or times see cozzi t c pincite see also 188_f3d_866 7th cir aff’g tcmemo_1997_469 we nevertheless find the trust’s reporting of the pinn loans as in default or uncollectible on schedule g of form_5500 was ambiguous the schedule doesn’t distinguish between default and uncollectibility and there’s a difference between the two the dictionary defines default as the failure to pay a debt when due black’s law dictionary 9th ed a loan in default however may very well be collectible by seizing collateral missing a car payment puts a driver in default but when the repo man takes the car back the loan is satisfied and therefore was collectible assuming the fair_market_value of the repossessed car exceeds the loan balance the finding of the trust’s accountant that the loans were in default yet collectible highlights this distinction we find schedule g’s classification of the loans too ambiguous to find the filing of the trust’s form_5500 to be the identifiable_event which fixes the loss with certainty see cozzi v commissioner t c pincite ii conclusion we therefore find that the commissioner has failed to prove that the pinns had cod income in this may strike learned observers as unusual--there was some evidence in the record that the union associated with the trust marketed similar plans widely touting their benefits as including immediate deductions tax-free loan proceeds and a long-deferred recognition of income see todd wl at when this is true a decent respect for the opinions of informed mankind requires an explanation of why we believe our holding will not have a pernicious effect the chief of these is that here the parties agreed that the loans were bona_fide under very similar circumstances we found in todd that a similar distribution did not create a loan but taxable_income see id at yet even if our reading and rereading and rerereading of the arguments actually made in these cases allowed us to call the loans income to the pinns the commissioner would still be stuck alan received his loan in and david received his in these are not the tax years at issue in these casesdollar_figure and the pinns may well have if the taxation of the split-dollar_life_insurance regulation that went into effect for all arrangements entered into or materially modified after date was applicable here the loan proceeds the pinns received might well have been classified as taxable_income under sec_61 to them in the years they continued to pay taxes on the loans if they become ineligible for their death_benefits or when their death_benefits are used to satisfy their debts see 279_us_716 sanders v commissioner tcmemo_2010_279 wl at mcgowen v commissioner tcmemo_2009_285 wl at aff’d 438_fedappx_686 10th cir barr v commissioner tcmemo_2009_250 wl at miller v commissioner tcmemo_2006_125 wl at taxpayer taxable on cod income when guarantor paid off balance of loan atwood v commissioner tcmemo_1999_61 wl at all these possibilities we leave for different records and different years the parties settled many other issues so decisions will be entered under rule continued received their respective proceeds see sec_1_61-22 income_tax regs but we will leave that possibility for another day--or tax_year
